Citation Nr: 1622611	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of left wrist fracture.

2.  Entitlement to service connection for disability of the left upper extremity, to include carpal tunnel syndrome and peripheral neuropathy.

3.  Entitlement to service connection for disability of the right wrist/upper extremity, to include carpal tunnel syndrome and peripheral neuropathy.

4.  Entitlement to service connection for lumbar spine disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for arthritis in multiple joints (other than the left wrist), to include as residual of cold injury.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran had active service from November 1978 to November 1981.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, determined that as new and material evidence had not been received, the Veteran's previously denied claims of service connection for bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease (COPD), lumbosacral spine disability (which was characterized as scoliosis), and hypertension would not be reopened.  

The Veteran testified during a Board hearing at the RO in June 2011 before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the electronic claims file.

In December 2011, the Board reopened all of the Veteran's previously denied claims and remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  In August 2013, the Board again remanded this appeal to the AOJ.

In August 2014, the Board issued a decision which denied the Veteran's claim for service connection for COPD.  The Board also remanded the remaining matters listed on the title page for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  

The Board has rephrased the issues listed on the title page to better reflect the claims on appeal in light of the medical and lay evidence of record.

Finally, in September 2015, the Veteran submitted a notice of disagreement with respect to a recent rating decision denying his application to reopen the claim for service connection for posttraumatic stress disorder (PTSD).  VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, that particular claim remains under the jurisdiction of the RO at this time.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran manifests posttraumatic arthritis of the left triquetrum-hamate as a residual of his left wrist fracture in service.

2.  Disability of the right wrist/upper extremity, to include carpal tunnel syndrome and peripheral neuropathy, did not manifest in service or for many years thereafter, and is not related to service.

3.  A lumbar spine disability did not manifest in service or for many years thereafter, and is not related to service.

4.  Hypertension did not manifest in service or within one year of separation from service and is not otherwise related to service.

5.  Arthritis of multiple joints (other than the left wrist) did not manifest in service or within one year of separation from service and is not otherwise related to service, to include reports of  cold injury to the extremities therein.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for posttraumatic arthritis of the left triquetrum-hamate as a residual of left wrist fracture in service have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A disability of the right wrist/upper extremity, to include carpal tunnel syndrome and peripheral neuropathy, was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  A lumbar spine disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  Arthritis of multiple joints was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the October 2006 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained all of the identified and available post-service VA and private treatment records, as well as Social Security Administration (SSA) records.

The record reflects that the Veteran's service treatment records are missing and are not associated with the claims file despite numerous attempts to obtain these records.  A VA memorandum of formal finding details the efforts to obtain these records and indicates that the Veteran has been informed of their unavailability and did not have copies of his service records to submit.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded VA examinations with respect to the claimed disabilities, with addendum opinions obtained in October 2014, pursuant to the Board's remand instructions.  The examiners provided the requested opinions in the October 2014 addendums with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus complied with the Board's remand instructions in this regard.

The AOJ also obtained opinion regarding whether the alleged arthritis of the feet, hand and/or elbows as well as any neurologic/circulatory impairment of fingers and feet are related to cold injury residual, in compliance with the Board's remand instructions as well.  Stegall v. West, 11 Vet. App. at 271.

The Board acknowledges that the October 2014 examiner noted that the earliest manifestation of hypertension found in the record was in 1996; however, as discussed below in greater detail, VA treatment records note hypertension in 1991-10 years after service discharge.  However, given that these earlier treatment records do not discuss a relationship to service or earlier onset of the disability in service or within one year of discharge, the Board finds that the examiner's minor factual error amounts to harmless error and does not render the opinion inadequate in this regard.

Finally, the Veteran also presented testimony at the hearing in June 2011.  During the hearing, the issue was clarified, and there was inquiry as to outstanding evidence.  Furthermore, the submission of additional evidence was suggested.  The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.  Any deficiencies during the hearing were cured with subsequent Board development pertaining to the dispositive issues on appeal.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis, other organic disease of the nervous system and cardiovascular-renal disease-including hypertension.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, other organic disease of the nervous system and cardiovascular-renal disease-including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A.  Left wrist and right wrist/upper extremity

The Veteran contends that he is entitled to service connection for disability of both wrists/upper extremities, to include carpal tunnel syndrome and peripheral neuropathy.  He has indicated that these disabilities are related to his exposure to cold weather in service, or, in the alternative, to his history of left wrist fracture in service.

As noted above, the Veteran's service treatment records are unavailable.  Post-service, a September 1996 VA medical certificate notes a history of left wrist fracture 15 years prior.

A March 1997 x-ray of the left wrist was normal.  

On VA examination in April 1997, the Veteran reported a history of left wrist fracture in 1981.  He noted that he still had a cast on the wrist at the time of discharge.  He endorsed pain on and off until 1983, with symptoms from 1983 to 1989.  He endorsed pain of the left wrist with cold weather, and indicated that he had not been seen by his primary care physician in the last 5 years.  A diagnosis of status post fracture of the left wrist, normal x-ray and function, was noted.

In March 2003, the Veteran endorsed numbness and paresthesia in right wrist.  He reported that these symptoms had been occurring on and off for the past 3 to 4 months.  On physical examination, there was tingling of the median nerve on the right but not on the left.  In April 2003, the Veteran endorsed pain in the hands, right worse than left.  He indicated he noticed symptoms of hand pain when he began a new job 6 months prior.

VA treatment records note surgical treatment for right carpal tunnel syndrome in June 2003.  A 6 to 7 month history of increasing right wrist symptoms was indicated.

An August 2003 medical examination conducted in conjunction with the Veteran's claim for SSA disability benefits notes a history of carpal tunnel syndrome. The Veteran reported that he underwent right carpal tunnel syndrome release in June 2003.  A history of fracture of the left wrist was noted.  

A February 2004 VA neurology report reflects that the Veteran was assessed with left ulnar nerve compression.

The Veteran continued to complain of pain in both extremities even following the surgery.  He underwent EMG study in August 2004, which revealed bilateral carpal tunnel syndrome, but he expressed that he did not desire surgical treatment on the left due to the unsuccessful surgery on the right.  

On his VA form 9 dated in June 2008, the Veteran expressed that his carpal tunnel syndrome was due to sprain of the wrist while on active duty.  He indicated that he had problems with the wrist since the initial injury.  

During the Veteran's June 2011 Board hearing, he testified that he broke his left wrist in service, and that he was suffering from this condition at the time of discharge.  He stated that after the wrist healed, he started having problems with carpal tunnel syndrome within 4 to 5 years.  He eventually had to undergo surgical treatment.  

On VA examination in January 2012, the Veteran stated that he injured his left wrist while playing softball in service in 1981.  He was seen in sick call and an x-ray revealed fracture of the left wrist.  He stated that he had moderate pain to the left wrist with usage.  

X-ray of the left wrist revealed posttraumatic arthritis between the triquetrum-hamate, capitate-third metacarpal and trapezoid-second metacarpal joints.  The study was suspicious of carpal instability.  A small nonfused ossification of the ulnar styloid was also indicated.  

The examiner diagnosed posttraumatic arthritis between the triquetrum-hamate.  She opined that the disability was less likely than not incurred in or caused by the in-service injury, noting that there was an absence of medical records to indicate a fracture in service, and the Veteran's records are 10 years post service concerning his left wrist and carpal tunnel.  

Continued VA treatment records also reflect diagnosis of diabetic neuropathy.

On VA examination in October 2013, the Veteran endorsed tingling and numbness for several years in both hands.  He indicated that he had diabetes for over 10 years.

The examiner diagnosed diabetic peripheral neuropathy.  The examiner opined that the peripheral neuropathy is less likely than not related to cold weather injury.  

In an addendum opinion dated in October 2014, the VA examiner noted that the Veteran had carpal tunnel syndrome, as well as diabetic peripheral neuropathy diagnosed in 2008.  These were bilateral, symmetrical conditions that are unlikely due to cold exposure or left wrist fracture.  He served from 1978 to 1981, and there was no manifestation of peripheral neuropathy for many years after separation.  He opined that it is less likely than not that peripheral neuropathy is related to active duty or any incident while on active duty.

In a second October 2014 addendum opinion, a VA examiner opined that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that it is less likely than not that any neurologic impairment of the fingers and feet are a result of cold injury sustained in service.  The Veteran had diabetic peripheral neuropathy affecting the lower extremities as well as carpal tunnel syndrome affecting the upper extremities.  

These conditions, she noted, do not arise from cold injury residuals as by definition, as diabetic peripheral neuropathy is due to diabetes.  Carpal tunnel syndrome is a result of compression of the median nerve at the carpal tunnel in the wrists.  The type of cold injury which the Veteran sustained was not severe enough to affect such a large nerve as the median nerve at the carpal tunnel.  She indicated that there is too much protection over the median nerve for this injury to have caused damage to the median nerves.

The examiner further noted that the Veteran's competency only refers to his ability to report symptoms regarding his neurological condition.  As he did have a cold injury during service, it is natural that there can be several months' worth of symptoms as the small nerves in the hands recover following frostbite injury.  These symptoms could mimic or be mistaken for carpal tunnel syndrome.  Therefore, the presence of reported neurological symptoms in the hands cannot be considered conclusive evidence, as there is a known incident which could have caused similar symptoms.  While the Veteran is obviously considered competent to report neurological symptoms, he did not have the necessary competency to diagnose neurological conditions.

Therefore, the examiner concluded that it is less likely than not that the Veterans' current peripheral neuropathy of the upper extremities, which is carpal tunnel syndrome, can be said to have been incurred during military service.

The examiner also noted that VA examination documented no evidence of circulatory impairment consistent with cold weather injury residuals, and the Veteran denied symptoms of such.  She noted that cold injury residuals can result in circulatory impairment evidenced by Raynaud's syndrome or phenomenon, which was specifically documented as not found on the October 2013 VA examination.

Regarding the Veteran's reported left wrist fracture, even as a lay person the Veteran is competent to report a history of fracture, as this is a diagnosis which is usually clearly communicated to the patient who suffers a fracture, and is normally remembered by competent lay people.  There is no evidence of a prior wrist fracture before this reported event.  A left wrist x-ray dated in 1997 showed no evidence of sequelae from the reported left wrist fracture, as the x-ray was normal.  

The examiner indicated that there was no indication of degenerative changes of the left wrist as a result of his left wrist fracture that would have compromised the left carpal tunnel to cause carpal tunnel syndrome.  Therefore, the examiner opined that the left carpal tunnel syndrome is less likely than not residual of the in-service left wrist fracture.

Here, the record includes the Veteran's testimony of a left wrist fracture in service for which he was prescribed a wrist cast.  His service treatment records are unavailable due to no fault on the part of the Veteran.  He is clearly competent to describe wearing a wrist cast and to communicate the diagnosis offered by his treating doctor.  The current evidence includes x-ray evidence of posttraumatic arthritis of the triquetrum-hamate.  There is no evidence of record of any other trauma to the left wrist.  Thus, the Board finds that the VA examiner's negative nexus opinion on this aspect of disability-based upon the lack of in-service documentation-to be inadequate.  The Board resolves reasonable doubt in favor of the Veteran by finding that he manifests posttraumatic arthritis of the left triquetrum-hamate as a residual of his left wrist fracture in service.  This aspect of the appeal is granted.  As addressed in the REMAND below, the Board defers consideration of the additional diagnoses of the left upper extremity pending additional development.

However, the Board finds no credible evidence that the Veteran's disabilities of the right upper extremity, diagnosed as peripheral neuropathy and carpal tunnel syndrome, had their onset in service or are otherwise related to service.  In this case, the record does not document any right upper extremity disability for many years after service.  A diagnosis of carpal tunnel syndrome was not noted until 2003, and peripheral neuropathy years later.  The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the only pertinent medical opinion of record is that of the VA examiner in the October 2014 addendum opinions, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's right carpal tunnel syndrome/peripheral neuropathy and his service, to include his accepted history of cold weather injury in service.  Thus, the only credible, probative opinions of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

The Board has also considered the Veteran's statements to the effect that his right upper extremity complaints originated in service.  He is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, he has provided inconsistent testimony regarding the onset of his right upper extremity symptoms.  In 2003, he reported an onset of right wrist numbness and paresthesia of 3 to 4 months duration.  He provided a similar history to a VA clinician in June 2003 and, in June 2011, he testified to a post-service onset of symptoms.  Notably, the October 2014 VA examiner accepted a history of cold weather injury in service, and noted that it was natural to have several months' worth of symptoms following frostbite recovery.  Nonetheless, the VA examiner found that the current right upper extremity symptoms were not similar in nature to those experienced in service.  

Overall, the Veteran's statements as to continuity of symptomatology are outweighed by the other evidence of record.  At the time of examination in 1997, the Veteran only related symptoms on the left side, and indicated that he experienced symptoms on and off for a few years after service, and had not sought treatment for years.  When the Veteran initially sought treatment for carpal tunnel syndrome in 2003, he reported recent onset of symptoms.  Additionally, the VA examiner provided opinion that the current complaints were not related to the history of injury in service.

With respect to the peripheral neuropathy/carpal tunnel syndrome, there is no credible evidence that these disabilities first manifest in service or within one year of any service.  While the Veteran's service treatment records are unavailable, the record reflects that carpal tunnel syndrome/peripheral neuropathy first manifested in the 2000s and there is no indication of earlier manifestation of an organic disease of the nervous system.  As held above, the Board finds that the credible lay evidence does not establish continuity of symptomatology since service.  Thus, the Board concludes that carpal tunnel syndrome/peripheral neuropathy was first manifest years post service and that there is no nexus to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his upper extremity disability is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372.  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current disabilities and service, to include the specific, reasoned opinion of the physician who provided the October 2014 opinions who has greater expertise and training than the Veteran to speak to medical diagnosis and etiology.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for disability of the right upper extremity, to include carpal tunnel syndrome and peripheral neuropathy.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).

B.  Lumbar Spine

The Veteran contends that he is entitled to service connection for lumbar spine disability, which he believes had its onset in service following a jump from a helicopter.

A February 1998 chest x-ray revealed mild thoracic scoliosis with convexity to the right side.

A February 2000 VA chest x-ray revealed dorsal scoliosis.  

In March 2003, the Veteran presented with complaint of soreness of the left trunk.  He pointed to the area of the short rib on the left about number 10-11.  The Veteran underwent chest x-ray, after which he was diagnosed with fracture of the left 10th rib and scoliosis. 

A January 2008 VA chest x-ray revealed moderate thoracolumbar scoliosis.  

On his VA form 9, dated in June 2008, the Veteran reported that he hurt his back when he had to jump out of a helicopter.  He expressed that this event was the onset of this condition.

In March 2009, the Veteran complained of acute onset of nonradicular lumbar back pain with onset a few days prior.  He denied injury or trauma and noted insidious onset with progressive onset.   X-ray revealed levoscoliosis of the thoracolumbar junction and grade one spondylolisthesis of L5 over S1.  He was assessed with lumbosacral strain and sacroilitis.

A March 2009 treatment report from the East Alabama Medical Center reflects the Veteran's report that he twisted to get out of bed in the morning and began having pain in his low back.  He denied any traumatic injury.  After physical examination, he was assessed with low back pain.  

A January 2011 VA primary care note indicates a history of degenerative joint disease of the back.

A February 2011 VA physical therapy treatment report notes complaint of low back pain with no history of recent injury, though he reported that the pain had increased in the previous few months.  A diagnosis of lumbar pain was indicated.  

During the Veteran's June 2011 Board hearing, he testified that he initially injured his back in service when he jumped out of a helicopter.  He indicated that he landed, rolled and was knocked unconscious.  In addition, he noted that he went to see a doctor after he returned from the field, and he put a heat pad on his back.  He reported that his back still hurt "sometimes."  

On VA treatment in August 2013, the Veteran endorsed chronic lumbar and occasional bilateral knee pain.  His medical history included gout and chronic polyarthragia.  He reported onset years ago while in the military and pain appeared to worsened with each year.  He endorsed occasional gout flare-ups in both knees.  He was assessed with degenerative disc disease of the lumbar spine and gout of the knees.  

On VA examination in October 2013, the Veteran reported that he hurt his back in 1980 when he jumped out of a helicopter.  He stated that he was treated with a heating pad once he got back.  The Veteran reported that he had back pain since this incident, but then indicated that he had no pain until the last 5 to 6 years.  He took medication and used a whirlpool for treatment.  

After physical examination and x-ray, the examiner diagnosed lumbar spine degenerative joint disease and noted a date of diagnosis as 1981.

He opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting that he did not find documentation of any significant back injury while on active duty.

In an October 2014 addendum opinion, the VA examiner opined that the claimed lumbar spine condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's statements had been contradictory.  On the October 2013 VA examination, he stated that he had back pain since he jumped out of a helicopter in 1980, but then went on to say that he had no back pain until the last 5 to 6 years.  The examiner noted that, based on these statements, while the Veteran possibly felt that some back pain experienced after jumping out of a helicopter in 1980, he did not report continuity of the back pain to link his current degenerative joint disease of the lumbar spine to his reported back pain and service.  The lack of continuity of symptoms between the reported injury in 1980 and the onset of back pain 30 years later made it less likely than not that the Veteran's back pain and service, of whatever origin to include jumping out of a helicopter in 1980, is linked to his current degenerative joint disease of the lumbar spine.  Rather, the examiner opined that the current degenerative joint disease of the lumbar spine is at least as likely as not a life event.  

With respect to whether the disability was caused by frostbite injury in service, the examiner found such a relationship less likely than not.  She noted that frostbite injury affect the peripheral extremities only.  Based on the Veteran's description of his frostbite injury, there would be no direct effect on the central trunk or the lumbar spine, as the body helps to regulate and control temperature and exposure to cold by preferentially maintaining core temperature in the trunk in extreme conditions.  Therefore, she found it less likely than not that the Veteran's degenerative joint disease of his lumbar spine is related to his cold exposure/frostbite in military service.  

As for whether the claimed lumbar spine disability manifested to a compensable degree within one year of discharge from service, the examiner likewise found it less likely than not that it manifested within one year from discharge, based upon his own credible statements.  While he did report some back pain during service, his current back condition started 5 to 6 years ago.  There was lack of continuity of symptoms back to the year time period following military service.  Additionally, the Veteran's back pain per his own report started 5 to 6 years ago, which was well after military service. 

Here, there is no credible evidence that the Veteran's lumbar spine disability, diagnosed as degenerative joint disease, had its onset in service or is otherwise related to service.  In this case, the record does not document any low back complaints for many years after service, and incidental findings of scoliosis unrelated to back complaints were not noted until 1998.  Complaints of back pain and x-ray documenting degenerative arthritis were not noted until 2009.  The Board again notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.  In addition, when the Veteran first sought treatment for complaint of back pain in 2009, he did not place onset of back symptoms in service.

Moreover, the only pertinent medical opinion of record is that of the VA examiner in the October 2014 addendum opinion, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current lumbar spine disability and his service, to include his report of initial back injury after jumping out of a helicopter and his accepted history of a cold weather injury.  Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

Again, the Board has also considered the Veteran's statements to the effect that his low back complaints originated in service.  In this case, his statements as to continuity of symptomatology are unreliable.  At his October 2014 examination, the Veteran provided contradictory statements as to continuity of symptomatology since service, as pointed out by the VA examiner.  See generally State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (noting that "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  When viewed in the context of the entire record, the Board finds that the VA examiner's opinion as to whether a link existed between the Veteran's in-service events and report of symptomatology outweighs the Veteran's own opinion linking his current arthritis to service.  

With respect to the diagnosed arthritis of the lumbar spine, there is no credible evidence that the disability first manifest in service or within one year of any service.  While the Veteran's service treatment records are unavailable, the record reflects that arthritis was manifest in 2009, there is no indication of earlier manifestation of arthritis and the Veteran's contradictory account as to continuity of symptomatology is not credible.  Moreover, the VA examiner opined that it is less likely than not that the Veteran's arthritis first manifest within one year following discharge.  Thus, the Board concludes that arthritis was first manifest years post service and that there is no nexus to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In essence, the evidence supports the incurrence of in-service injury and complaints of back pain related to a jump from a helicopter as well as a cold weather injury.  However, the more probative evidence establishes that he did not have lumbar spine pathology during service or arthritis within one year of separation.  Furthermore, the evidence establishes that the remote onset of lumbar spine pathology is unrelated to service and that a chronic lumbar pathology was not manifest until many years after service.  

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his lumbar spine disability is related to service, the Board again acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson, 581 F.3d at 1316.  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current lumbar spine disability and service, to include the specific, reasoned opinion of the physician who provided the October 2014 opinion.

The Board has also considered the VA outpatient treatment report noting back difficulties in and since service and the October 2013 VA examination report noting date of diagnosis of 1981.  However, the notations are based on the Veteran's self-report.  Such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

C.  Hypertension

The Veteran likewise contends that he is entitled to service connection for hypertension.  He believes that this disability first manifest in service, as related to headaches noted in service.


For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  M-21 Part III.iv.4.E.1.a.  A compensable, 10 percent rating for hypertension is warranted for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Post service VA treatment records reflect diagnosis and treatment of hypertension as early as 1991.  A December 1991 VA treatment report notes blood pressure readings of 170/128, 186/120, 176/112, and 120/98.  Hypertension was indicated and a prescription for Vasotec blood pressure medication was noted.

A January 1992 handwritten VA treatment note appears to indicate that he had hypertension for approximately 3 years.  It was noted that he was not receiving treatment and was doing okay.  A prescription for Vasotec blood pressure medication was noted.  

A February 1996 VA medical certificate notes the Veteran's report that he had hypertension but had not taken his blood pressure medication for the previous 2 years.  It was noted that he had been receiving hypertensive medication from VA in the past.  A diagnosis of hypertension was indicated.  In September 1996, a 2-year history of hypertension was indicated.

An August 2003 medical examination conducted in conjunction with the Veteran's claim for SSA disability benefits reflects that he reported a history of hypertension for 15 years.  

On his VA form 9, dated in June 2008, the Veteran expressed his belief that he had problems with hypertension while on active duty as he continuously had headaches.  He indicated that he felt that these headaches were a sign of hypertension, and that he had headaches whenever his blood pressure was elevated.

An October 2008 treatment report notes an onset of hypertension 10 years prior.  

Continued VA outpatient treatment records document diagnosis and treatment of hypertension.

During the Veteran's June 2011 Board hearing, he testified that he was diagnosed with high blood pressure in service, but he did not remember if he was given medication.  

On VA examination in October 2013, the Veteran reported that he did not remember if he was treated for hypertension while on active duty.  He indicated that he was not on any medication while in the Army.  He was found to have high blood pressure in 1984 and was started on medication at the Tuskegee VA Medical Center.  

The examiner diagnosed hypertension and noted a date of diagnosis of 1984.  He opined that the claimed hypertension was less likely than not incurred in or caused by service.  He noted that the Veteran did not report hypertension until 1984, and there was no evidence that he developed hypertension while active duty.

In an addendum opinion dated in October 2014, the examiner noted that there was no history of hypertension in service or that the disability manifested to a compensable degree within one year of discharge.  He did not have diagnosis of hypertension prior to 1984, when the Veteran reported that he was treated at the VA medical center.  The examiner opined that it is less likely than not that the hypertension is related to his active duty.

In another October 2014 addendum opinion, a VA examiner also opined that the claimed hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include his reported headaches.  In so finding, the examiner noted that, while the Veteran is competent to report that he had the symptoms of headache during service, he lacked the necessary credentials and expertise to report that these headaches were a precursor to hypertension, as hypertension is a distinct medical diagnosis which must be supported by clear objective evidence according to medical guidelines.  He noted that, while the Veteran felt that there was a relationship between those headaches in service and his development of hypertension, headaches are an extremely common symptom, making the presence of headaches during service nondiagnostic of headaches.  The Veteran's competent report of headaches during service did not constitute adequate evidence to link his current hypertension to those headaches.  

With respect to whether hypertension first manifest within one year of discharge from service, the examiner expressed that he found it not possible to opine on this matter without resorting to speculation.  She noted that the oldest objective documentation he could find started with electronic medical records using by VA, which showed that the Veteran was on blood pressure medication in 1996, but that database did not go back any farther.  There was also no other documentation that helped to localize the onset of hypertension.  

She further noted that, as it was over 30 years since the Veteran left service, subjective recollections of when the onset of is hypertension occurred were unlikely to be accurate enough to specify the onset of symptoms any particular time period such as the year after service without resorting to speculation.  She noted that only if there were handwritten medical records prior to onset of VA electronic records retrievable and made available would an opinion on onset be possible.  

Here, there is no credible evidence that the Veteran's hypertension had its onset in service or is otherwise related to service.  In this case, the record does not document hypertension for many years after service.  VA treatment records note hypertension in 1991, with possible onset approximately 2 to 3 years prior.  Again, the Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.  

Moreover, the only pertinent medical opinion of record is that of the VA examiner in the October 2014 addendum opinion, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's hypertension and his service, to include his report of headaches therein.  Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

The Board has also considered the Veteran's statements to the effect that his hypertension originated in service.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  In this case, his recollection of being diagnosed with hypertension in service is not credible.  In June 2011, he testified to being diagnosed with hypertension in service while, in October 2013, he told a VA examiner he could not recall being diagnosed with hypertension in service.  While on examination he noted onset in 1984, the SSA evaluation report reflects he placed an onset of hypertension in the 1990s, and VA treatment records reflect diagnosis in 1991, and a 1992 report possibly notes an onset 3 years prior.  Thus, his recollections are not reliable.  In this context, his first documented statements after service place the onset of hypertension more than 1 year after service.  Notably, he has not reported any specific blood pressure readings in service or within one year of service discharge.  

Likewise, there is no credible evidence that the disability first manifest in service or within one year of service.  While the Veteran's service treatment records are unavailable, the record includes notation of hypertension 1991 with possible onset 2-3 years prior, and there is no indication of earlier manifestation in service or within one year of discharge.  The October 2014 VA examiner also expressed that she could not conclude that the disability manifest earlier without further evidence.  Thus, the Board concludes that hypertension was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his hypertension is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson, 581 F.3d at 1316.  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current hypertension and service, to include the specific, reasoned opinion of the physician who provided the October 2014 opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

D.  Arthritis in Multiple Joints

The Veteran also contends he developed arthritis in multiple joints, including the feet, knees, and elbows, related to his exposure to cold weather in service.

Post-service treatment records reflect that in September 1996, the Veteran complained of pain in the right foot in the area of the fifth digit.  He complained of a painful mass in that toe for the past 15 years.

A February 1997 VA treatment report notes pain in both feet and knees since 1996.  He was assessed with arthralgia of both knees, bilateral podalgia, bilateral pes planus, and callus of the right little toe.  

A March 1997 x-ray of the left knee revealed mild degenerative changes, while x-ray of the right knee revealed no arthritic changes.  X-ray of the left foot revealed hallux valgus while x-ray of the right foot revealed status post arthroplasty of the fifth digit, hallux valgus, and flattening of the longitudinal arch.  

On VA examination in April 1997, the Veteran reported that he had foot problems in service from 1979 to 1981.  He was placed on permanent profile until discharge for foot rash.  He reported a history of rash of the feet on and off since that time.  He also endorsed a history of right ankle sprain 10 years ago with no symptoms since.  He underwent right foot surgery of the fifth toe for chronic fungal infection.  The examiner noted that the right foot was well healed, status post 5th digit bunion surgery.  There was bilateral recurrent tinea pedis with residual scarring.  

The Veteran also endorsed pain and swelling of the knees on and off for approximately 10 years and aching of the hips for approximately 10 years with no history of injury.

After examination, the examiner diagnosed chronic athlete's foot, well healed old surgery bunion of the right foot, recent surgery of the right 5th toe for chronic fungal infection, and left knee degenerative joint disease.

In 1998, the Veteran was treated for complaint of arthralgia of the left knee.  
A March 2001 VA treatment record notes diagnosis of osteoarthritis of the neck/foot and arthralgia of both knees. He was assessed with arthralgia and strain of the right shoulder in November 2001.  

In September 2002 the Veteran complained of both feet hurting for the previous 3 days and cramps "all over."  He was diagnosed with flat feet.  In October 2002, the Veteran endorsed right knee pain for the past 8 years.  A diagnosis of rule-out degenerative joint disease of the right knee was noted.

An October 2003 podiatric consultation indicates that the Veteran was assessed with ingrown nails, infected hallux, and metatarsalgia.

In March 2004, the Veteran complained of pain in the hands and feet.  It was noted that there was no history of injury or rheumatoid arthritis.  Gout lab findings were negative.  

VA treatment records note diagnosis of osteoarthritis of both knees and hands in 2008.  

In June 2008, the Veteran presented at the emergency department of the East Alabama Medical Center with complaint of left toe pain.  He had been diagnosed with tendinitis and arthritis before.  The examiner noted that the Veteran's history was very suspicious for gout.  X-rays were negative.  The examiner suspected gouty arthritis.  

On his VA form 9, dated in June 2008, the Veteran expressed his opinion that his arthritis of both feet, knees, and elbows began in service due to exposure to extreme cold.  

An October 2008 treatment report from the East Alabama Medical Center indicates that the Veteran presented with complaint of left knee pain.  It was noted that he had recurrent episodes of gout in that knee.  He denied any specific trauma.  After examination and x-ray, he was assessed with left knee pain and gout.

A March 2009 VA primary care note indicates that the Veteran complained of chronic pain of the hands, knees, and shoulders due to osteoarthritis.  

In September 2009, the Veteran received treatment at the East Alabama Medical Center for gouty arthritis of the right foot.

A treatment report dated in February 2010 from the East Alabama Medical Center indicates that the Veteran endorsed right knee pain.  He noted that he had arthritis of multiple joints.  X-ray at that time was negative, and he was assessed with right knee pain.  

A March 2011 VA physical therapy note indicates assessment of degenerative joint disease of most joints.

During the Veteran's June 2011 Board hearing, he expressed his belief that his arthritis in the feet, knees, and elbows began in Fort Campbell.  He noted that he sprained his ankles and could not wear any shoes for the last 7 to 8 months of service.  He stated that he also had problems with his feet.  He attributed these problems to being out in the field in the cold, and indicated that he was treated for frostbite of the toes and fingers.  He reported that his feet turned colors and he could not move them.  He stated that his VA doctors told him that his arthritis was due to working in the cold.  

On VA examination in January 2012, the Veteran stated that he experienced frostbite of the bilateral feet in 1979/1980 while stationed in Fort Campbell.  He stated that the weather was cold and snowing, and that he was exposed for a week in the field.  He was carried to sick call for frostbite.  He stated that he had residual fungus infections, cramping, numbness, and tingling that was aggravated by the cold.  His feet were also aggravated by excessive walking.  The examiner noted that the Veteran had also been seen in VA podiatry for diabetic ulcers to the bilateral small toes.  He had an arthroplasty of the fifth digit of the right foot in 1997 and of the left foot in 1998.

November 2011, August 2012 and December 2012 reports from the East Alabama Medical Center note diagnosis of gouty arthritis.  

VA x-rays of the feet from December 2012 revealed moderate to severe pes planus, mild to moderate hallux valgus deformities with prominence of the medial first metatarsal heads and radiolucency and medial soft tissue swelling that might suggest tophus from early gouty arthritis.  Status post arthroplasty of the PIP joints of both fifth toes was also noted.

A February 2013 VA primary care note indicates that the Veteran complained of pain in his knee and foot.  An impression of chronic pain due to degenerative joint disease and gouty arthritis was indicated.  

A January 2013 report from East Alabama Medical Center indicates that the Veteran complained of right knee and ankle pain and swelling.  He was assessed with gouty arthritis and right knee pain.  

On VA treatment in August 2013, the Veteran endorsed chronic lumbar and occasional bilateral knee pain.  His medical history included gout and chronic polyarthralgia.  He reported onset years ago while in the military and pain appeared to worsened with each year.  He endorsed occasional gout flare-ups in both knees.  He was assessed with degenerative disc disease of the lumbar spine and gout of the knees.  

On VA examination in October 2013, the Veteran reported that he was exposed to cold for one week while in the field at Fort Campbell in Kentucky.  He had boots on, but his feet got wet and he experienced cold injury.  He went to sick call for both feet.  He reported that he had tingling, numbness, and fungal infection as a result.  He underwent arthroplasty of the fifth left digit in 1998 and arthroplasty of the right fifth digit in 1997.  He was treated in VA podiatry for diabetes with feet ulcers and tinea pedis.  He endorsed pain in both feet aggravated by walking.  

The Veteran endorsed tingling and numbness for several years in both feet.  He indicated that he had diabetes for over 10 years.  

The examiner indicated that the Veteran probably had frost bite while on active duty in 1980 with cold feet and numbness.  He currently had evidence of onychomycosis of both feet that is likely secondary to cold injury.  The examiner also determined that his peripheral neuropathy is less likely than not secondary to cold injury and is more likely than not secondary to diabetes.  

In an October 2014 addendum opinion, a VA examiner determined that the Veteran's arthritis of the hands/feet/elbows are less likely than not a cold injury residuals, as the Veteran's arthritis is primarily due to diagnosis of gout.  She noted that treatment records from both VA and the East Alabama Medical Center both confirm the diagnosis of gout. 

She further noted that the Veteran's primary arthritis is due to a metabolic condition which is unrelated to any cold-related injury.  The examination reports and evaluations regarding his hands, feet, and elbows do not show findings consistent with cold-induced arthritis (i.e. subarticular punched out lesions).

At the outset, the Board notes that the Veteran is already service connected for right and left lower extremity residuals of cold injury.  The ratings assigned for these disabilities contemplate symptoms of pain, numbness, cold sensitivity, and arthralgia as well as symptoms such as nail abnormalities, locally impaired sensation, or x-ray abnormalities.  

With respect to the claimed arthritis of multiple joints, there is no credible evidence that the Veteran's arthritis of multiple joints had its onset in service or is otherwise related to service.  In this case, the record does not document arthritis for many years after service, with x-ray documenting degenerative changes of the left knee in 1997.  Again, the Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.  

Moreover, the only pertinent medical opinion of record is that of the VA examiner in the October 2014 addendum opinion, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's arthritis and his service, to include his report of cold injury therein.  Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

The Board notes that the Veteran is competent to state that his doctors told him his arthritis was related to cold weather injury.  However, the probative value of his statement is limited as the Board cannot ascertain the rationale for such an opinion.  The various treatment records do not support this statement or suggest a potential relationship in this regard.  Thus, the Board places greater probative value on the opinion of the October 2014 VA examiner who has provided a rationale for the conclusion reached.

The Board has also considered the Veteran's statements to the effect that his arthritis/joint complaints originated in service.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  In this case, his statements as to continuity of symptomatology are outweighed by the other evidence of record.  Here, post-service, contemporaneous treatment records do not reflect complaints contemporaneous in time to service.  As held above, the Veteran's recollections regarding being diagnosed with hypertension in service and having an inservice onset of low back and right upper extremity symptoms have been deemed unreliable and not credible.  In 1997, he endorsed the onset of knee and hip problems after service while in 2002 he reported knee pain of 8 years duration.  On review of his allegations in the context of the entire evidentiary record, the Board finds that his current recollections of chronic multiple joint symptoms since service to be not credible.

Likewise, there is no credible evidence that arthritis of multiple joints first manifested in service or within one year of any service.  While the Veteran's service treatment records are unavailable, the record does not indicate diagnosis of arthritis in any joint until 1997, and there is no indication of earlier manifestation in service or within one year of discharge.  His allegations of continuity of symptomatology are not deemed credible.  Thus, the Board concludes that arthritis of multiple joints was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his arthritis of multiple joints is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current arthritis and service, to include the specific, reasoned opinion of the physician who provided the October 2014 opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for arthritis of multiple joints, to include as residual of cold injury.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for posttraumatic arthritis of the left triquetrum-hamate as a residual of his left wrist fracture in service is granted.

Entitlement to service connection for disability of the right wrist/upper extremity, to include carpal tunnel syndrome and peripheral neuropathy, is denied.

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis in multiple joints (other than the left wrist), to include as residual of cold injury, is denied.  

REMAND

As held above, the Board has awarded service connection for posttraumatic arthritis of the left triquetrum-hamate as a residual of his left wrist fracture.  In an opinion dated October 2014, a VA examiner opined that there was no indication of degenerative changes in the left wrist which could have compromised the left carpal tunnel to cause carpal tunnel syndrome.  However, the examiner did not explain prior x-ray findings of posttraumatic arthritis of the left triquetrum-hamate with the overall study being suspicious of "carpal instability."  In light of the grant of service connection for posttraumatic arthritis of the left triquetrum-hamate, the Board remands the remaining aspect of the left upper extremity claim for an addendum opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the October 2014 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed left carpel tunnel syndrome and peripheral neuropathy of the left upper extremity.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

Based on a review of the claims file, to include the Veteran's statements regarding the development and treatment of the currently diagnosed left carpal tunnel syndrome and peripheral neuropathy, the VA examiner is asked to opine whether: 

    a.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed left carpal tunnel syndrome has been caused and/or aggravated beyond the normal progress of the disorder by his service-connected posttraumatic arthritis of the left triquetrum-hamate?

    b.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed left upper extremity peripheral neuropathy has been caused and/or aggravated beyond the normal progress of the disorder by his service-connected posttraumatic arthritis of the left triquetrum-hamate?

In providing these opinions, the examiner is requested to review the January 2012 x-ray results interpreted as showing posttraumatic arthritis of the left triquetrum-hamate with the study findings noted to be suspicious for carpal instability.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

2.  Thereafter, readjudicate the claim of entitlement to service connection for disability of the left upper extremity, to include carpal tunnel syndrome and peripheral neuropathy.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


